Me. Justice Weight, dissenting. I dissent from all that part of the opinion of the majority of the court that holds the deceased was a mere volunteer, and not entitled to the rights of an employe of 'the appellant. I concur in the conclusion upon the other reasons contained in the opinion. Finding of Facts, to be incorporated in the judgment. We find plaintiff’s intestate was struck by a freight train of appellant within the city limits of the city of Hoopeston, and was thereby killed; that said train was running at a speed forbidden by ordinance, but not at a high and dangerous speed, nor in reckless disregard of human life; that deceased was not killed by any willful or wanton act of appellant’s servants; that deceased was at that time upon appellant’s tracks, assisting a servant of appellant in the performance of his duty, and, as the evidence tends to show, at the servant’s request; that deceased had not been hired by appellant, and was a volunteer, and appellant is, therefore, not liable for his death. We further find that at said time deceased was not exercising ordinary care for his personal safety.